Citation Nr: 1427986	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-36 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a skin disorder of the bilateral arms as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for a right eye cataract as secondary to service-connected diabetes mellitus.  

5.  Entitlement to service connection for bacterial infection of the groin and fungal infection of the feet as secondary to service-connected diabetes mellitus.  

6.  Entitlement to service connection for edema of the bilateral ankles as secondary to service-connected diabetes mellitus, hypertension, and/or coronary artery disease.  

7.  Entitlement to service connection for a voiding dysfunction diagnosed as benign prostatic hypertrophy (BPH) as secondary to service-connected diabetes mellitus.  

8.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

9.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.  

10.  Entitlement to an initial compensable rating for a left eye cataract.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2009 and March 2010 and issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In August 2012, the RO sent the Veteran a letter scheduling a video conference Board hearing at the RO for a date in November 2012.  In September 2012, the Veteran telephoned the RO explaining that he had never requested a video conference hearing before the Board.  This exchange is reflected in a Report of Contact dated in September 2012 and associated with the paper claims file.  Therefore, any request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2013).  

The following determination is based on review of the Veteran's paper claims file in addition to his electronic Virtual VA "eFolder" and Veterans Benefits Management System (VBMS) electronic file.  

Since the Supplemental Statement of the Case (SSOC) was issued in July 2012, additional medical evidence has been associated with the Veteran's electronic file on Virtual VA.  The Board notes that the Veteran's service representative, in his June 2014 informal hearing presentation, has waived initial RO consideration of any additional evidence submitted since the July 2012 SSOC.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).  

Finally, the Board notes that during the course of this appeal a July 2012 rating decision granted service connection for erectile dysfunction.  Thus, this issue is no longer before the Board on appeal.  

The issues of entitlement to service connection for a back disorder, a right eye cataract, a skin disorder of the bilateral arms, a bacterial infection of the groin and fungal infection of the feet, edema of the bilateral ankles, and a voiding dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a final decision dated in January 1994, the RO denied the Veteran's claim of entitlement to service connection for rheumatoid arthritis of the back.  

2.  New evidence associated with the claims file since the January 1994 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder, or raises a reasonable possibility of substantiating that claim.  

3.  The evidence of record does not show that the Veteran has moderately severe incomplete paralysis of the sciatic nerve in the right lower extremity.  

4.  The evidence of record does not show that the Veteran has moderately severe incomplete paralysis of the sciatic nerve in the left lower extremity.  

5.  The Veteran's left eye cataract has been primarily manifested, at worst, by a corrected visual acuity of 20/40.  The disability has not resulted in any left eye visual field loss or vision impairment or muscle abnormality.  


CONCLUSIONS OF LAW

1.  The January 1994 RO rating decision that denied entitlement to service connection for rheumatoid arthritis of the back is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  As evidence received since the RO's January 1994 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for a back disorder have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  

3.  The criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).  

4.  The criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).  

5.  The criteria for an initial compensable rating for a left eye cataract have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.84a, Diagnostic Code 6028 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in December 2008 and January 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims decided herein, and identified the Veteran's duties in obtaining information and evidence to reopen his claim for a back disorder and to substantiate his claims for higher initial ratings for peripheral neuropathy of his lower extremities and for his left eye cataract.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

Thereafter, the Veteran was granted service connection for peripheral neuropathy of the right and left lower extremities and for a left eye cataract and assigned initial disability ratings in the February 2009 rating decision now on appeal.  As these claims were more than substantiated in that they were proven, the purpose that the notice is intended to serve has been fulfilled and no additional notice is required for these claims.  Dingess, 19 Vet. App. at 490-91.  Pursuant to Dingess, an additional notice as to disability ratings and effective dates was provided in the correspondence dated in December 2008.  In addition, since the higher initial rating claims for peripheral neuropathy of each lower extremity and for a left eye cataract are "downstream" issues from that of service connection, notice pursuant to the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was never required for these issues.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, will normally fall upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Given the determination reached in this decision regarding the Veteran's effort to reopen his back disorder claim, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for reopening the Veteran's claim without detriment to the due process rights of the Veteran.  

The duty to assist also has been fulfilled as private and VA medical records have been requested or obtained and the Veteran has been provided with adequate VA examinations of the claims decided herein.  The Board finds that the available medical evidence is sufficient for adequate determinations.  

The Board finds that there has been substantial compliance with all pertinent VA laws and regulations and to move forward with the claims decided herein would not cause any prejudice to the Veteran.  

New and Material Evidence

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

Historically, the Veteran filed a claim for entitlement to service connection for rheumatoid arthritis of the back in May 1993.  In a January 1994 rating decision, the RO denied entitlement to service connection for rheumatoid arthritis of the back, noting that the available evidence did not establish arthritis or an arthritic process in the back during service or within a year of service.  In a letter dated January 19, 1994, the RO informed the Veteran that his service connection claim for a back disorder was denied.  The Veteran did not initiate an appeal.  He also did not submit any new and material evidence with respect to his claim within the applicable one year period.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

At the time of the January 1994 rating decision, the evidence of record consisted of the Veteran's service treatment records, which documented the Veteran's treatment for early generalized Schmorl node disease in the lower back area in August 1981, a little more than a year before his discharge from active duty.  The record also included VA treatment records dated from November 1984 to May 1993 and reports of VA examinations dated in April 1983, August 1993, and December 1993.  The August 1993 VA examination and X-ray study showed asymptomatic degenerative arthritis of the lumbar spine with no history of back injury, treatment, or surgery.  No etiology opinion was provided.  The Veteran also stated in his December 1993 signed statement that his back condition began in service and existed continuously from service discharge to the present.  

In April 2009 the Veteran filed his current claim seeking service connection for chronic back pain.  This appeal arises from the RO's March 2010 rating decision that denied service connection for rheumatoid and degenerative arthritis of the lumbar spine because new and material evidence had not been submitted.  (The July 2012 SSOC, however, appeared to reopen the claim.)  

Evidence added to the claims file since the January 1994 denial includes: some service personnel records; VA treatment records dated from September 1998 to August 2013; private treatment records dated from April 2001 to September 2008, and January 2009; VA examinations and/or medical opinions dated in January 2009, November 2009, September 2010, September 2011, October 2011, March 2012, and May 2012; and written submissions from the Veteran and his representative.  

All of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  This new evidence includes the report of the March 2012 VA examiner who found that the Veteran had signs of arthritis in service in 1981 near age 50 which, the examiner contended, was a good time for arthritis to start.  A December 2009 X-ray study also showed minimal scoliosis in the thoracic spine and some degenerative changes.  VA outpatient treatment records noted intermittent lower back pain (see, e.g., records dated in December 2009 and February 2011).  

Certainly the opinion of the March 2012 VA examiner that the Veteran had signs of arthritis in service and that he was at the age to incur arthritis before discharge represents new and material evidence.  Indeed, when presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for his back disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  As noted above, this claim had been denied in 1994 because the evidence of record did not show that arthritis nor an arthritic process was shown in service or within a year of discharge.  

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a back disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As such, the Veteran's claim for service connection for a back disorder is reopened; however, as discussed in the Remand below, the Board finds that additional development is necessary on this issue.  

Increased Ratings - Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved as is the case with the three claims decided herein), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice that is known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

Peripheral Neuropathy of the Lower Extremities

Historically, the Veteran was granted service connection for peripheral neuropathy of both the right and the left lower extremities in the February 2009 rating decision now on appeal.  He was awarded a 10 percent disability rating for each extremity, effective October 20, 2008.  In an April 2009 Notice of Disagreement, the Veteran appealed for higher ratings.  In a July 2010 rating decision, the disability rating was increased from 10 percent to 20 percent for each extremity, both effective October 20, 2008.  

The Veteran's peripheral neuropathy disabilities are rated currently pursuant to Diagnostic Code 8520 for rating the sciatic nerve.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve. A 60 percent rating requires severe incomplete paralysis of the sciatic nerve, with marked muscle atrophy.  An 80 percent rating requires complete paralysis of the sciatic nerve with foot dangles and drops, no active movement possible of muscles below the knee, and flexion of knee weakened or very rarely lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

January 2009 private EMG and nerve conduction studies were consistent with a moderate generalized polyneuropathy.  

In statements attached to his April 2009 Notice of Disagreement and September 2010 Substantive Appeal, the Veteran complained of a loss of feeling and strength in his legs which caused balance problems and falls.  He also complained that he could not cross his legs, needed a light at night in order to walk, and experienced frequent and severe cramps in his legs several times a week.  

A December 2009 VA medical record noted that the Veteran had uncontrolled diabetic polyneuropathy.  

The Veteran underwent a VA examination for diabetes in December 2009.  Sensory examination noted an abnormal light touch, pin prick, and vibratory sense of the feet.  Reflex examination of the extremities was normal.  

August 2010 VA medical records noted that the Veteran complained of pain in his bilateral lower extremities and feet.  Abnormal diabetic foot sensory and diabetic foot pedal pulse examinations were noted.  It also was noted that diabetic neuropathies were somewhat worse, but that the Veteran did not want more medication.  

The Veteran underwent a VA examination in September 2010.  The Veteran complained that his symptoms were worse since his last rating.  Symptoms listed included: calf pain, feeling of heaviness, fatigability, edema, and aching.  Physical examination of the lower extremities noted edema and a decreased posterior tibial pulse.  Reflex examination was normal for the knee jerk but hypoactive for the ankle jerk.  Sensory examination showed a tingle with light or soft touch to the lower extremities, vibration was noted as absent, and pain/pinprick was decreased.  Motor examination showed normal muscle tone with no muscle atrophy.  The VA examiner found that the Veteran's bilateral lower extremity neuropathy was marked.  

The Veteran underwent a VA examination of diabetes in September 2011.  The Veteran said he began having tingling and pain in his hands and feet in 2002 and was first diagnosed with peripheral neuropathy in 2009.  He also reported stocking pattern numbness of his feet to the ankles and chronic foot pain.  The Veteran also complained of unsteadiness in walking and frequent falls.  

Symptoms in September 2011 included: moderate constant pain in the lower extremities, severe intermittent pain in the lower extremities, moderate paresthesias in the lower extremities, and severe numbness in the lower extremities.  Muscle atrophy was noted in the bilateral peroneal nerve and trophic changes attributable to diabetic peripheral neuropathy.  EMG studies were noted as abnormal for each lower extremity.  The September 2011 VA examiner also noted a mild left-sided foot drop.  Decreased strength and pain in the lower extremities were noted as occupational effects and difficulty standing for prolonged periods.  

The Veteran underwent a VA examination in March 2012.  The Veteran complained that he lost his balance a lot, which he thought was because his feet did not have a normal feeling.  The examiner referred to the September 2011 nerve conduction study as remarkable for moderate peripheral neuropathy limited to the lower extremities and an improvement in a nerve conduction study performed in January 2009 when the Veteran had been diagnosed with a moderate peripheral neuropathy.  No radiculopathy of the lower extremities was noted.  It also was noted that the September 2011 study showed entrapments of the bilateral tibial nerves most likely at the level of the ankle and instep, which was thought to be due to the Veteran's severe arthritic foot disease.  Past medical history included peripheral vascular disease with calcifications in the vessels in his feet.  

On physical examination in March 2012, the Veteran walked stiffly but without a cane and had no difficulty donning and doffing his tie shoes or unbuttoning or unzipping his jeans.  There was no difficulty on standing on toes, heels, or lateral edges of feet, but he did have difficulty standing on insteps.  Ankle jerk and knee jerk reflexes were hypoactive.  Motor examination of the lower extremities was normal or near normal.  Sensory examination of the lower extremities was normal and an improvement from the previous year when sensory sciatic nerves were absent bilaterally.  Diabetic peripheral neuropathy of the lower extremities was noted with paresthesias and numbness.  Cold sensation was decreased for the right lower extremity.  There was no muscle atrophy noted at the time of examination.  Tropic changes, such as loss of hair, due to diabetic peripheral neuropathy, was not seen at time of examination although present six months before.  The VA examiner noted no complete paralysis of the sciatic nerve bilaterally but that there were abnormal EMG studies months before of the lower extremities.  The VA examiner also noted that the examination of the Veteran's peripheral neuropathies of the lower extremities had significantly improved suggesting findings were temporary and may have been due to a rheumatologic process.  

A November 2012 VA medical record noted slightly decreased pedal pulses and a decreased sensation in both feet.  

Based on the evidence of record, and even with full consideration of the Veteran's complaints of pain, numbness, and occasional falls, the Board finds that initial ratings in excess of 20 percent for peripheral neuropathy of both the right and the left lower extremities are not warranted for the period of this appeal.  The Board emphasizes that it has considered the Veteran's complaints of pain and functional loss.  

The January 2009 private EMG and nerve conduction studies were noted as consistent with a moderate generalized polyneuropathy.  The December 2009 VA diabetes examination showed some sensory deficits of the feet, but reflexes were normal.  The September 2010 VA examination showed continued sensory deficits, a normal reflex for knee jerk and hypoactive reflex for ankle jerk, and no muscle atrophy.  A September 2011 VA diabetes examination revealed muscle atrophy in the bilateral peroneal nerve (ankles) and a mild left-sided foot drop, but no muscle atrophy or foot drop was noted in the subsequent March 2012 VA examination.  That latter examination report also noted that the nerve conduction study in September 2011 was actually remarkable for moderate peripheral neuropathy limited to the lower extremities and noted too an improvement in the sensory examination from the previous year.  However, both ankle jerk and knee jerk reflexes were hypoactive.  Nevertheless, the March 2012 VA examiner specifically found no complete paralysis of the sciatic nerve bilaterally and noted that the peripheral neuropathies of the lower extremities had significantly improved suggesting earlier findings had been temporary.  

Given the fact that the reports of these VA and private examinations showed a definite moderate peripheral neuropathy for the lower extremities with decreasing sensation, hypoactive reflexes at the ankle and knee, and no muscle atrophy but for a temporary recording of such in the bilateral peroneal nerve and a temporary recording of a mild left-sided foot drop not repeated on further examination, the Board finds initial ratings in excess of 20 percent for either lower extremity are not warranted.  During the course of this appeal the Veteran's disability rating for each lower extremity was increased to 20 percent, effective to the date of his claim, to account for moderate incomplete paralysis of the sciatic nerve.  In the Board's opinion, the preponderance of the medical evidence of record shows no more than moderate neuropathy with sensory loss with decreased reflexes during the period of this appeal.  Therefore, no more than a 20 percent initial rating for each lower extremity is warranted.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Here, the Veteran has been assigned a separate compensable rating for peripheral neuropathy in each lower extremity and no other rating was deemed appropriate.  

In making these determinations, the Board has considered the statements of the Veteran that his peripheral neuropathy disabilities warrant higher ratings.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, but he is not competent to identify his disability according to a specific rating in the diagnostic codes.  Layno, 6 Vet. App. at 470.  Instead, the Board relies on the examining medical personnel who have rendered findings which directly address the criteria under which this disability is evaluated.  Moreover, while the Board finds the Veteran credible, the objective medical evidence from the VA examinations and medical evidence cited above supports the current ratings in this case, especially evidence of sensory deficits, hypoactive reflexes of the ankles and knees, and no muscle atrophy.  Based on the evidence of record, the Board finds that an initial rating in excess of 20 percent for peripheral neuropathy for either lower extremity is not warranted.  

Left Eye Cataract

The Veteran contends that a higher rating is warranted for residuals of his left eye cataract surgery.  Historically, the Veteran was granted service connection for a left eye cataract in the February 2009 rating decision now on appeal and awarded a noncompensable (zero percent) disability rating, effective October 20, 2008, the date of his claim.  In his Notice of Disagreement in April of 2009, the Veteran contended that his eyes had deteriorated due to his service-connected diabetes, that he had left eye cataract surgery in 2008, and that a study he read indicated that loss of vision was almost twice as common among those who suffer from diabetes. 

The Veteran's left eye cataract disability secondary to his diabetes has been rated under former Diagnostic Code 6028, although the Board notes that recent "bluesheets" in his claims file show that this noncompensable disability is no longer listed separately but as part of his compensation for approved disability ratings for diabetes, for peripheral neuropathy of each lower extremity, and for peripheral neuropathy of each upper extremity.  

While this claim was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543 -54 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2013).  However, as the new criteria are only applicable to claims filed on or after December 10, 2008, and the Veteran's claim was filed in October 2008, the Board will only consider the criteria under the prior regulations set forth under 38 C.F.R. §§ 4.75, 4.76, 4.77 4.84, 4.84a (2007).  The Board notes that if the new and current eye disability regulations were applicable, Diagnostic Code 6027, which rates postoperative cataracts, would apply.  There is no Diagnostic Code 6028 in the new eye regulations.  

Under the former regulations applicable here, postoperative senile and other cataracts (excluding traumatic, which is rated under Diagnostic Code 6027) are rated on impairment of vision and aphakia.  38 C.F.R. § 4.84a.  Impairment of vision includes an examination of the visual acuity (§ 4.75), field of vision (§ 4.76) and muscle function (§ 4.77).  As noted below, the Veteran does not have aphakia but pseudophakia.  

For visual acuity, § 4.75 states that funduscopic and ophthalmological findings must be recorded.  The best distant vision obtainable after correction by glasses will be the basis of rating (except keratoconus).  If there is a difference of more than 4 diopters of spherical correction between the two eyes, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye.  

Impairment of central visual acuity is assessed by using table V; compensable impairment of 10 percent starts when the visual acuity is at least 20/50 in at least one eye.  38 C.F.R. § 4.84a, Diagnostic Code 6079, Table V. 

For field vision, measurement is made when there is a disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76.  For muscle function, the measurement of muscle function will be undertaken only when the history and findings reflect disease or injury of the extrinsic muscles of the eye, or of the motor nerves supplying these muscles.  38 U.S.C.A. § 4.77.  

Turning to the evidence of record, a March 2008 VA eye clinic record noted a "great" result for cataract surgery for the left eye.  Unrestricted left eye extraocular muscles also were noted.  A funduscopic examination of the left eye appeared normal but for a floater noted in the left eye.  

A May 2008 VA eye clinic record indicated that the Veteran had no problems post cataract surgery.  Extraocular muscles of the left eye were unrestricted.  A funduscopic examination revealed a healthy or normal left eye but for a floater.  Dry eyes and the possibility of lid surgery in the future were noted.  

A March 2009 VA eye clinic record noted that the Veteran complained of blurry vision when he wore his glasses.  A funduscopic examination of the left eye was normal although a mild nonproliferative diabetic retinopathy was noted.  Assessment was presbyope and left eye pseudophake.  

The Veteran underwent a VA examination in January 2009.  The examiner noted that her review of the claims file showed that the Veteran developed a posterior subcapsular cataract in the left eye by November 2007 and underwent cataract extraction with posterior chamber lens implant placement in March 2008 at VA with good results.  The Veteran complained of dryness and blurred vision when reading with his current glasses.  

For the left eye the following measurements were made: uncorrected distance vision was 20/50-2; corrected distance vision was 20/20; uncorrected near vision was 20/40; and corrected near vision was 20/40.  There was no diplopia or muscle function abnormality.  A trace posterior capsular haze was noted for the left eye lens.  

Funduscopic examination of the left eye in January 2009 showed normal optic nerve, there were no abnormal vessels, and no holes or tears.  There was no visual field defect.  Goldman visual field test of the left eye provided no indication of pathologic visual field loss.  Diagnosis was pseudophakia of the left eye status post extraction of posterior subcapsular cataract.  The VA staff optometrist further opined that the left eye cataract was as least as likely as not related to the Veteran's service-connected diabetes.  

A February 2010 VA medical record reflects that the Veteran complained about being unable to see at night.  The VA eye clinic record also noted presbyope and left eye pseudophake and that extraocular muscles about the left eye were unrestricted.  A funduscopic examination of the left eye's optic nerve, vessels, and macula was considered normal.  

The Veteran underwent a VA examination in September 2010.  The Veteran complained of dryness and burning or stinging in both eyes and that he had difficulty focusing with near vision.  Funduscopic examination of the left eye was abnormal as moderate pigment mottling in the macula was noted.  There was no visual field defect.  Central visual acuity was not worse than 5/200.  Diagnosis was pseudophakia of the left eye.  

On the same day, the Veteran underwent another VA examination that tested neuropathy of the upper and lower extremities and coronary artery disease and hypertension besides each eye.  It was noted that the Veteran used eyedrops for dry eyes.  The gross visual field assessment of the left eye was given as normal.  The diagnosis was cataract of the left eye.  

The Veteran underwent a VA examination in October 2011.  Pseudophakia and mild nonproliferative diabetic retinopathy were noted for the left eye.  It was noted that the diabetic retinopathy had not affected vision.  

Visual acuity measurements for the left eye in October 2011 were as follows: uncorrected distance was 20/70; corrected distance vision was 20/40 or better; uncorrected near vision was 20/40 or better; and corrected near vision was 20/40 or better.  There was no visual field defect.  No astigmatism or diplopia was noted.  Slit lamp and external left eye examination were normal.  A funduscopic examination of the left eye was normal but for mild scattered dot hemes along arcades with no neovascularization elsewhere.  A postoperative cataract with replacement intraocular lens was noted for the left eye.  There was no aphakia present.  The VA examiner specifically noted there was no visual acuity or other visual impairment noted.  It was also noted that the Veteran did not have any incapacitating episodes within the previous 12 months due to his left eye condition.  

A February 2013 VA eye clinic record indicated that the Veteran complained of difficulty focusing.  Visual acuity of the left eye was noted as 20/25 with glasses.  Extraocular muscles about the left eye were unrestricted.  A funduscopic examination of the left eye was normal but for mild pigment mottling and soft drusen in the left eye greater than the right eye.  

In this case, the Veteran is in receipt of an initial zero percent disability rating for a left eye cataract secondary to his service-connected diabetes.  The Board finds that a compensable rating is not warranted at any time since service connection was granted, as a review of the record is negative for any left eye visual field defect or impairment or muscle injury.  Rather, the VA examinations and treatment records dated throughout the appeal period show corrected distance vision in the left eye that is better than 20/50, no visual field defect, and no muscle abnormality of the eye.  Therefore, an initial compensable rating is not warranted for the Veteran's service-connected left eye cataract.  

Conclusion: Increased Ratings

The Board notes that, in making the above determinations, consideration was given to providing the benefit of the doubt to the Veteran in the event the evidence on some factual matter was in equipoise.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 49.  Consideration also has been given to whether staged ratings are required pursuant to Fenderson, but as indicated above, the initial disability ratings on appeal for peripheral neuropathy of the right and left lower extremities and for a left eye cataract have been found proper for the entire period of this appeal.  

Although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his peripheral neuropathy of the lower extremities or his left eye cataract.  Evidence of record details that the Veteran worked until his 70s as a self-employed insurance instructor.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised for these higher rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The above determinations are based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for these disabilities on an extraschedular basis during this period.  See 38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

Neither the Veteran nor his representative expressly raised the issue of entitlement to an extraschedular rating regarding his peripheral neuropathy of the lower extremities or his left eye cataract for the period on appeal.  Further, there has been no showing from the record that the Veteran's disability picture for these disorders could not be contemplated adequately by the applicable schedular rating criteria discussed above during the time frame of this appeal.  His symptoms, which together show his level of disability, are addressed by these criteria.  His evaluations were based on the selected diagnostic codes and associated statutes, regulations, and caselaw.  Higher ratings are provided for by the criteria but, as explained above, the evidence supports his current initial 20 percent ratings for peripheral neuropathy for each lower extremity and his initial noncompesable rating for a left eye cataract.  These ratings adequately describe the nature, extent, and severity of the Veteran's disabilities for the time period of this appeal.  

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran has not manifested an exceptional sciatic nerve disability picture or exceptional left eye cataract disability picture during the period on appeal.  Discussion of whether he exhibited or exhibits related factors such as marked interference with employment or frequent periods of hospitalization at any point within this period therefore is unnecessary.  Further, referral for consideration of the assignment of a disability evaluation on an extraschedular basis for these claims is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder.  

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.  

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.  

Entitlement to an initial compensable rating for left eye cataracts is denied.  


REMAND

Unfortunately, a remand is required with respect to the Veteran's reopened claim for service connection and his other claims for service connection.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  

Regarding the reopened claim for service connection for a back disorder, the Board notes that service treatment records in August 1981 show that the Veteran had Schmorl node disease of the back.  Although the August 1982 discharge examination reflected no abnormalities of the spine the Veteran had checked the "yes" box on his contemporaneous report of medical history when asked whether he ever had arthritis, rheumatism or bursitis.  A December 2009 X-ray study showed minimal scoliosis in the thoracic spine and some degenerative changes.  VA treatment records as recent as December 2009 and February 2011 show complaints of intermittent back pain.  

Upon VA examination in March 2012, the VA examiner did not provide any other diagnosis for a back disorder other than the in-service 1981 diagnosis of Schmorl's disease of the lumbar region.  It is not clear from the report of examination whether the Veteran has a current lumbar spine disability except that the VA examiner acknowledged that the Veteran now had an arthritic process that the examiner found was less likely than not related to the Veteran's backache in service.  The VA examiner explained that when the Veteran was diagnosed with Schmorl's nodes he had been in the service for more than 20 years, that there were signs of arthritis, that the Veteran was near 50 years of age, and that this was a good time for arthritis to start.  Based on that preface, the Board is now left in some confusion as the VA examiner did not explain why any current back disability was not then related to the Veteran's back complaints in service.  Instead, the examiner noted that the Veteran's generalized arthritic disease in his feet, hips and hands could not simply be attributed to Schmorl's nodes, but of course this does not answer the question related to his back.  In addition, the VA examiner conceded he did not have access to the claims file.  

When an examination report is inadequate, the Board should remand the case for further development.  Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  See, e.g., 38 C.F.R. § 4.1 ("It is . . . essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.").  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that "fulfillment of the statutory duty to assist . . . includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.").  

Therefore, the Board must find that the March 2012 VA examination and medical opinion regarding the Veteran's back claim is not adequate.  On remand the Veteran should be scheduled for a new VA examination and provided a thorough and adequate medical opinion concerning his reopened service connection claim for a back disorder.  

Concerning the Veteran's other service connection claims, the Board notes that the Veteran is claiming secondary service connection for these disorders.  The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  VA examiners should be aware that aggravation of a nonservice-connected disorder (here, the claim being adjudicated) by a service-connected disorder (in this case, diabetes, hypertension, or coronary artery disease), requires an increase in severity not due to the natural progress of the nonservice-connected disorder.  Id.  

Unfortunately, the medical opinions provided in this appeal generally only discussed whether a service-connected disability, such as diabetes mellitus, caused a disorder, but not the issue of aggravation.  For example, the January 2009 VA examiner opined that the Veteran's skin disorder of the bilateral arms was due to age and the sun.  There was no opinion on whether the Veteran's service-connected diabetes could have aggravated any skin disorder of the arms and the examiner did not have access to the claims file.  Subsequently, a November 2009 VA medical record revealed seborrheic keratosis of the left arm.  In addition, there was no skin disorder of the arms noted on the September 2010 VA examination and thus no medical opinion regarding either cause or aggravation by service-connected diabetes.  

Concerning the Veteran's claim for secondary service connection for a right eye cataract, VA treatment records show a right eye nuclear sclerotic cataract.  In a June 2009 addendum, the January 2009 VA examiner, a staff optometrist, found that this cataract was age-related and not due to service-connected diabetes.  The examiner opined that nuclear sclerotic cataracts are commonly age-related and that the right eye cataract was typical for the Veteran's age.  However, she provided no opinion as to whether the Veteran's service-connected diabetes could have aggravated the right eye cataract disorder.  

Concerning the Veteran's claim for secondary service connection for bacterial infection of the groin and fungal infection of the feet, the Board notes that the October 2008 claim also includes as part of the claim athlete's foot and fungus on the toes.  The November 2009 VA addendum opinion was not provided by the January 2009 VA examiner, who had lacked access to the claims file.  That opinion indicated that a past groin infection was age-related and not due to service-connected diabetes.  The opinion commented that the only way this could be related to diabetes was by delayed healing which could have happened many years ago when the Veteran had the infection.  The opinion went on to comment that the VA reviewer could not say without pure speculation that bacterial infection of the groin was aggravated or caused by diabetes, but did not explain why this was so.  While this VA examiner attempted to discuss aggravation, he confined his remarks to bacterial infection of the groin and did not comment at all regarding fungal infection of the feet, athlete's foot, and toe fungus.  

Concerning the Veteran's claim for secondary service connection for edema of the bilateral ankles, the Board notes that a January 2009 VA examination report noted that edema was not due to diabetes, and diabetes does not cause edema.  A November 2009 VA addendum opinion, apparently by a different reviewer, stated that chronic ankle edema was related to age and weight and that there was no evidence of congestive heart failure causing bipedal edema.  The opinion went on to state that ankle edema appeared to be a venous problem not related to diabetes, heart disease, or hypertension.  Unfortunately, this medical opinion did not make clear whether the Veteran had a current ankle edema disorder and, if so, whether it could have been aggravated by his service-connected diabetes, his service-connected hypertension, or his service-connected coronary artery disease.  

Concerning the Veteran's claim for secondary service connection for a voiding dysfunction, VA examinations dated in January 2009, September 2011, March 2012 and May 2012 noted voiding symptoms or the Veteran's voiding dysfunction.  None contained a medical opinion, except for the January 2009 diabetes examiner, who concluded the voiding dysfunction was due to age and not diabetes.  However, the January 2009 examiner did not provide a rationale, did not have access to the claims file, and his medical opinion was silent as to whether the Veteran's service-connected diabetes could have aggravated his voiding dysfunction.  In addition, the January 2009 VA examiner opined that future urinary complaints would be due to an enlarged prostate.  

Unfortunately, the VA medical opinions cited above are deficient and inadequate for adjudicating the Veteran's secondary service connection claims.  Most omit any discussion of whether a service-connected disability could have aggravated the claimed disorder, provide little if any rationale as to why a service-connected disability did not cause the claimed disorder, and/or left the reader confused as to whether the Veteran currently manifested the claimed disorder.  

Therefore, on remand, the Veteran should be scheduled for a new VA examination and medical opinion regarding these claims.  

In addition, it is not clear from the record whether any current skin disorder of the bilateral arms, bacterial infection of the groin, fungal infection of the feet, athlete's foot, fungus on the toes, and edema of the bilateral ankles exists.  The Board notes that there is a current disability for purposes of establishing service connection when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, on remand, the appropriate VA examiner should determine whether any skin disorder of the bilateral arms, or edema of the bilateral ankles, or bacterial infection of the groin and fungal infection of the feet, existed or was manifested at any time since the Veteran filed his claims for secondary service connection.  The Veteran filed his secondary service connection claim for a skin disorder of the bilateral arms in April 2009.  He filed his secondary service connection claims for edema of the bilateral ankles and for bacterial infection of the groin and fungal infection of the feet in October 2008.  

The considerations described above require a remand for further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Records generated by VA facilities are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, any VA medical records pertaining to treatment of the Veteran's claimed disorders on appeal should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his claimed disorders on appeal.  After the Veteran has signed any necessary releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  VA treatment records from the Fayetteville VA Medical Center, dated from August 2013, should be requested whether or not the Veteran responds to the request for additional information.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.  

2.  After the development requested above has been completed, schedule the Veteran for a VA examination to determine the etiology of any diagnosed back disorder with an examiner who has not previously examined him.  The examiner must review the claims file and must note that review in the report.  Following a review of the claims file and examination of the Veteran, the examiner shall offer opinions as to:  

(a)  Whether any lumbar spine disorder is currently manifested and, if so, a diagnosis of such disorder should be made; and  

(b)  Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed lumbar spine disorder is etiologically related to service.  

3.  Following completion of the development requested in paragraph 1 above, the Veteran's claims file should be provided to appropriate VA examiners to determine the nature and the etiology of the other claimed disorders remaining on appeal, including: a skin disorder of the bilateral arms, a right eye cataract, a bacterial infection of the groin and fungal infection of the feet, edema of the bilateral ankles, and a voiding dysfunction diagnosed as benign prostatic hypertrophy (BPH).  Each examiner must state in his or her report that the Veteran's claims file, including evidence added since the last VA examination and a copy of this Remand, was reviewed.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  

In discussing his or her opinion, each examiner should acknowledge the Veteran's relevant lay statements of his history of each claimed disability.  Each examiner is requested to review all pertinent records associated with the claims file.  Thereafter, the relevant examiner should provide an opinion addressing the following questions:  

(a)  Whether any skin disorder of the bilateral arms is currently diagnosed or, if not, was such a disorder manifested at any time since the Veteran filed his claim for secondary service connection for a skin disorder of the bilateral arms on April 27, 2009.  

(b)  Whether any edema of the bilateral ankles is currently diagnosed or, if not, whether any such disorder was manifested since the Veteran filed his secondary service connection claim for edema of the bilateral ankles on October 20, 2008.  

(c)  Whether any bacterial infection of the groin, fungal infection of the feet, and athlete's foot and fungus on the toes, is currently diagnosed or, if not, whether any such disorder was manifested since the Veteran filed his secondary service connection claim for this issue on October 20, 2008.  

(d)  Whether it is at least as likely as not (a 50 percent probability or greater) that any skin disorder of the bilateral arms which manifested since April 27, 2009, was caused or aggravated (permanently worsened beyond its normal progress) by the Veteran's service-connected diabetes mellitus, type II.  If aggravation is found, the degree of aggravation must be specifically identified.  

(e)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right eye cataract was aggravated (permanently worsened beyond its normal progress) by his service-connected diabetes mellitus, type II.  If aggravation is found, the degree of aggravation must be specifically identified.  

(f)  Whether it is at least as likely as not (a 50 percent probability or greater) that any bacterial infection of the groin, fungal infection of the feet, or athlete's foot and fungus on the toes, which manifested since October 20, 2008, was (were) caused or aggravated (permanently worsened beyond its normal progress) by the Veteran's service-connected diabetes mellitus, type II.  If aggravation is found, the degree of aggravation must be specifically identified.  

(g)  Whether it is at least as likely as not (a 50 percent probability or greater) that any edema of the bilateral ankles which manifested since October 20, 2008, was caused or aggravated (permanently worsened beyond its normal progress) by the Veteran's service-connected diabetes mellitus, type II, his hypertension, and/or his coronary artery disease.  If aggravation is found, the degree of aggravation must be specifically identified.  

(h)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed voiding dysfunction was caused or aggravated (permanently worsened beyond its normal progress) by his service-connected diabetes mellitus, type II.  If aggravation is found, the degree of aggravation must be specifically identified.  

4.  A rationale or explanation is requested for all opinions.  If any examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so, and in so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5.  Thereafter, the RO/AMC shall readjudicate the Veteran's remaining claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should thereafter be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


